DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2021 has been entered.

Claim Status
Claims 30-33 and 35-58 are currently pending.
Claims 43-49 and 54-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 May 2020.
Claims 39 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 May 2020.
Claim 34 is canceled. 
Claims 57-58 are newly added
Claims 30-33, 35-38, 40-42, 50-51, 53 and 57-58 are under examination herein.
Claims 30-33, 35-38, 40-42, 50-51, 53 and 57-58 are rejected.
Claim 33 and 58 are objected to.

Response to Amendment
The amendment filed on 9 September 2021 has been entered.  
Amendment of claims 30-33, 35-36, 42 and 50 is acknowledged. The claim amendments should include the status identifier of (Withdrawn) for any withdrawn claims in compliance with 37 CFR 1.121(c).
The objections to claims 30, 32, 34-36, 42 and 50 are withdrawn in view of Applicant's amendments.
The rejection of claim 33 under 35 USC § 112(d) is withdrawn in view of Applicant's claim amendment.
The rejection of claims 30-31, 36-38, 40-42, 51 and 53 under 35 U.S.C. 103 as being unpatentable over Maruyama (JP09279483A) in view of Meng Zhongli (CN106087451A) is withdrawn in view of Applicant's claim amendment.
 
Priority
	The instant application claims the benefit of priority to foreign Application No. EP17198751.4 filed at the European Patent Office on 27 October 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 27 October 2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 9 September 2021 is in compliance with the provisions of 37 CFR 1.97 and have been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Claim Objections
Claims 33 and 58 are objected to because of the following informalities:  The claims recited convoluted phrases and contain extraneous words. It is suggested to applicant to amend as follows: 
In claim 33, line 1, "in said step c.," should be amended to "in step c),".
In claim 58, line 7, "provided" should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any newly recited portions herein are necessitated by claim amendment.    
Claim 31 recites the limitation "said silicone softening agent" in lines 2 and 3.  It is unclear if this limitation is intended to require that the silicone softening agent is not provided to the biopolymer layer anymore but is formed at the same time, thus negating step c) of claim 30, or if this is an additional silicone softening agent. If the first interpretation is true, Examiner suggests rewriting the claim in independent form to avoid a rejection under 112(d), because it no longer requires all of the steps of the independent claim.   Claim 32 is dependent on claim 31 and are also rejected due to said dependency. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 57 recites the broad recitation "composite textile" (line 8), and the claim also recites "composite fabric" (line 1) which is the narrower statement of the range/limitation. Claim 58 also recites the broad recitation "composite textile" (line 8), and the claim also recites "composite fabric" (line 1) which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30, 33, 36-38, 40-42, 50-51, 53 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP09279483A; 7 February 2019 IDS Document; previously cited) in view of Araujo (Araujo, S. et al. The Role of Technology Towards a New Bacterial-Cellulose-based Material for Fashion Design, 2015, Journal of Industrial and Intelligent Information, 3(2): 168-172; newly cited) and Hashem (Hashem, M. et al., An eco-friendly – novel approach for attaining wrinkle–free/soft-hand cotton fabric, 2009, Carbohydrate Polymers, 78, 690-703; previously cited).  This rejection is newly recited.

Regarding claim 30, Maruyama teaches a method for producing a bacterial cellulose-coated fiber structure (textile), which comprises culturing a cellulose-producing bacterium on the surface of a fiber constituting the fiber structure to coat the fiber surface with the produced bacterial cellulose (Maruyama Claim 2).
	Maruyama does not teach providing a silicone softening agent to at least part of said biopolymer layer. 
Araujo discloses incorporation of a softener to improve bacterial cellulose flexibility (Araujo Pg. 168, Col. 2, ¶ 7, lines 4-6). Hydrophobic bacterial cellulose was prepared by immersing (contacting at least part of textile) the film in a solution of bacterial cellulose softener solution followed by a hydrophobic finishing (Araujo Pg. 171, IV. Conclusion, ¶ 1). 
Hashem discloses treatment of cotton fabric, carboxymethylated cotton fabric (CMC) or ionically crosslinked cotton fabric with amino functional silicon micro emulsion softener (SiE) (Hashem Pg. 691, 2.4 Treatment of cotton and CMC fabric with silicon microemulsion softener, ¶ 1). Fixation of the amino-functional silicone softener onto/or within the modified cellulose structure is accompanied by a formation of semi-inter and/or intra-penetrated network (semi-IPN) thereby enhancing both the extent of crosslinking and networking as well as providing very high softness (Hashem Abstract, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayurama's method of making a bacterial cellulose-coated fiber structure by providing Hashem's silicone softening agent to the biopolymer layer (bacterial cellulose) as taught by Araujo, because incorporation of a softener improves bacterial 
Regarding claims 33, Hashem teaches the fabrics were treated with an aqueous solution of SiE (amino based silicone micro emulsion) (0–20%) (Hashem Pg. 692, Col. 1, ¶ 1, lines 1-2). 
Regarding claims 36-37 and 51, Maruyama discloses a bacterial cellulose-coated fiber structure (Maruyama Claim 1).
Regarding claim 38, Maruyama teaches a fiber structure in which the surface of the fibers constituting the fiber structure such as woven fabric and knitted fabric is coated with Maruyama ¶ 1: Field of the Invention).
Regarding claims 40 and 53, Maruyama discloses the processed woven fabric of the present invention had excellent flexibility, firmness and elasticity (Maruyama ¶ 18).
Regarding claims 41 - 42, Maruyama teaches a cellulose-producing bacterium is cultured on the surface of the above-mentioned fiber. The cellulose-producing bacterium used here includes acetic acid bacteria (Acetobacters) and tubercle bacillus (Bacillus tuberculosis), Bacillus diphtheria, Bacillus subtilis can be used Bacillus (Maruyama §Best Mode for Carrying out the Invention, ¶ 8). 
Regarding claim 50, Hashem teaches treatment of cotton fabric, carboxymethylated cotton fabric (CMC) or ionically crosslinked cotton fabric with amino functional silicon micro emulsion softener (SiE) (Hashem Pg. 691, 2.4 Treatment of cotton and CMC fabric with silicon microemulsion softener, ¶ 1).
Regarding claim 57, Maruyama teaches a method for producing a bacterial cellulose-coated fiber structure, which comprises culturing a cellulose-producing bacterium on the surface of a fiber constituting the fiber structure to coat the fiber surface with the produced bacterial cellulose (Maruyama Claim 2). The fiber structure in which the surface of the fibers constituting the fiber structure such as woven fabric and knitted fabric is coated with bacterial cellulose (Maruyama ¶ 1: Field of the Invention).
	Maruyama does not teach providing a silicone softening agent to at least part of said biopolymer layer. 
Araujo discloses incorporation of a softener to improve bacterial cellulose flexibility (Araujo Pg. 168, Col. 2, ¶ 7, lines 4-6). Hydrophobic bacterial cellulose was prepared by immersing (contacting at least part of fabric) the film in a solution of bacterial cellulose softener solution followed by a hydrophobic finishing (Araujo Pg. 171, IV. Conclusion, ¶ 1). 
Hashem Pg. 691, 2.4 Treatment of cotton and CMC fabric with silicon microemulsion softener, ¶ 1). Fixation of the amino-functional silicone softener onto/or within the modified cellulose structure is accompanied by a formation of semi-inter and/or intra-penetrated network (semi-IPN) thereby enhancing both the extent of crosslinking and networking as well as providing very high softness (Hashem Abstract, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayurama's method of making a bacterial cellulose-coated fiber structure by providing Hashem's silicone softening agent to the biopolymer layer (bacterial cellulose) as taught by Araujo, because incorporation of a softener improves bacterial cellulose flexibility (Araujo Pg. 168, Col. 2, ¶ 7, lines 4-6). It would have been obvious to substitute Hashem's micro-silicone softening agent for Araujo's softener, because micro-silicone emulsions demonstrate strong absorption characteristics, requiring a lower concentration of softener needed (Hashem Pg. 691, Col. 1, ¶ 2: Amino-functional groups linked to polydimethylsiloxanes enable an improved orientation and substantively of the silicone on the substrate. This leads to an optimally soft handle and is often described by the term ‘‘super soft”. Amino silicones are by far the most extensively used functional silicones for textile finishing applications. They are commonly used in a micro-emulsion form, with a droplet size in the range of 40–150 nanometres. The emulsifier molecules surround the oil droplet and stabilize it.  These emulsions exhibit a positive surface charge and thus get attracted by the negatively charged fabric surface, leading to a strong sorption. Such favourable charge distribution facilitates superior molecular distribution and higher sorption at lower solution concentrations, leading to favourable process economics).  This modification would have a reasonable expectation of success, because Araujo discloses the use of softeners on bacterial cellulose-based fabrics. 
Regarding claim 58, Maruyama teaches a method for producing a bacterial cellulose-coated fiber structure, which comprises culturing a cellulose-producing bacterium on the surface of a fiber constituting the fiber structure to coat the fiber surface with the produced bacterial cellulose (Maruyama Claim 2). The fiber structure in which the surface of the fibers constituting the fiber structure such as woven fabric and knitted fabric is coated with bacterial cellulose (Maruyama ¶ 1: Field of the Invention).
	Maruyama does not teach impregnating said fabric with a silicone softening agent. 
Araujo discloses incorporation of a softener to improve bacterial cellulose flexibility (Araujo Pg. 168, Col. 2, ¶ 7, lines 4-6). Hydrophobic bacterial cellulose was prepared by immersing (impregnating) the film in a solution of bacterial cellulose softener solution followed by a hydrophobic finishing (Araujo Pg. 171, IV. Conclusion, ¶ 1). 
Hashem discloses treatment of cotton fabric, carboxymethylated cotton fabric (CMC) or ionically crosslinked cotton fabric with amino functional silicon micro emulsion softener (SiE) (Hashem Pg. 691, 2.4 Treatment of cotton and CMC fabric with silicon microemulsion softener, ¶ 1). Fixation of the amino-functional silicone softener onto/or within (impregnating) the modified cellulose structure is accompanied by a formation of semi-inter and/or intra-penetrated network (semi-IPN) thereby enhancing both the extent of crosslinking and networking as well as providing very high softness (Hashem Abstract, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayurama's method of making a bacterial cellulose-coated fiber structure by incorporating Hashem's silicone softening agent to the fabric as taught by Araujo and Hashem, because incorporation of a softener improves bacterial cellulose .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP09279483A; 7 February 2019 IDS Document; previously cited) in view of Araujo (Araujo, S. et al. The Role of Technology Towards a New Bacterial-Cellulose-based Material for Fashion Design, 2015, Journal of Industrial and Intelligent Information, 3(2): 168-172; newly cited) and Hashem (Hashem, M. et al., An eco-friendly – novel approach for attaining wrinkle–free/soft-hand cotton fabric, 2009, Carbohydrate Polymers, 78, 690-703; previously cited) as applied to claim 30 above, and further in view of Goddeeris (Goddeeris, C. et al., Light scattering measurements on microemulsions: Estimation of droplet sizes, 2006, International Journal of Pharmaceutics, 312, 187-195; previously cited). This rejection is newly recited.
Regarding claim 35, Hashem discloses amino silicones are commonly used in a micro-emulsion form, with a droplet size in the range of 40–150 nanometres (Hashem Pg. 691, Col. 1, ¶ 2, lines 4-7). 
Maruyama, Araujo and Hashem do not teach said particle size being measured by using Dynamic Light Scattering.
Goddeeris teaches dynamic light scattering (DLS or photon correlation spectroscopy, PCS) has been described as an appropriate method for measuring droplet size in microemulsions (Goddeeris Pg. 188, Col. 1, ¶ 3, lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of making a bacterial cellulose-coated fabric as taught by Maruyama, Araujo and Hashem by using a DLS to measure the microemulsion as taught by Goddeeris, because it is a commonly used method to ascertain the size of particles and the reproducibility of the DLS measurements can easily be checked by multiple repetitions on the same sample (Goddeeris Pg. 191, Col. 1, lines 1-2). One of ordinary skill would have been motivated to combine, because doing so constitutes applying a known technique (measuring microemulsions by DLS) to a known method (making bacterial cellulose-coated fabric) ready for improvement to yield predictable results. 

Allowable Subject Matter
Claims 31 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Araujo, as discussed with regards to claim 30 above, teaches immersing bacterial cellulose in a softener solution (Araujo Pg. 171, IV. Conclusion, ¶ 1), but does not disclose culturing biopolymer-producing microorganisms with a silicone softening agent. Therefore, claims 31 and 32 are free of prior art. 

Response to Arguments
Applicant indicates the rejection of claims 31-32 under 35 USC 112(b) is moot due to claim amendments filed 9 September 2021 (Arguments Pg. 8, ¶ 2); however, this argument is not persuasive. Claims 31 and 32 recite the limitation "said culture further comprises said silicone softening agent" and "said culture comprises said silicone softening agent". It is unclear if the same silicone softening agent that was recited in claim 30 step c is the same agent claim 31 and 32 recite being used in the culture in step b. 
Applicant's arguments (Arguments Pg. 9, ¶ 2-3, ¶ 5; Pg. 10, ¶ 1-3) filed 9 September 2021 with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive. The modified polyurethane comprising amino silicone taught by Zhongli is not a softening agent as further evidenced by Caldwell (US6040251A) and Yang (Yang, L. et al. Study on the properties of silicon-modified polyurethane anticorrosion coating, 2017, Chemical Engineering Transactions, 59: 103-108). Caldwell discloses polymer compositions, such as modified polyurethane silicones and modified silicone polyurethanes (Col. 28, lines 27-30). The disclosed silicone coating can selectively exhibit strength enhancement, flame retardancy and/or resistance to soiling (Col. 2, lines 36-37). Yang discloses the addition of organic silicon can improve the contact angle, hardness and impact strength of polyurethane coating (Pg. 103, Abstract, lines 6-7). Therefore, the rejection has been withdrawn.  
 Maruyama (JP09279483A) in view of Araujo (Araujo, S. et al. The Role of Technology Towards a New Bacterial-Cellulose-based Material for Fashion Design, 2015, Journal of Industrial and Intelligent Information, 3(2): 168-172) and Hashem (Hashem, M. et al., An eco-friendly – novel approach for attaining wrinkle–free/soft-hand cotton fabric, 2009, Carbohydrate Polymers, 78, 690-703). 
Applicant's arguments against Hashem and Maruyama are considered in regards to the new prior art rejection. Applicant argues Hashem relates to cotton fabrics without any coating or biopolymer layer and it would not be obvious to combine with the previously cited references (Arguments Pg. 10, last paragraph). The argument against Hashem is moot, because the new ground of rejection also cites Araujo for teaching the use of softeners on bacterial cellulose. The modification detailed in the new ground of rejection would have been a reasonable expectation of success, because Araujo discloses the use of softeners on bacterial cellulose-based fabrics.
In regards to newly added claim 58, Applicant argues Maruyama does not disclose that the biopolymer layer is provided on one side of the fabric (Arguments, Pg. 11, last paragraph); however, Maruyama clearly culturing a cellulose-producing bacterium on the surface (at least one side) of a fiber constituting the fiber structure to coat the fiber surface with the produced bacterial cellulose (Maruyama Claim 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./           Examiner, Art Unit 1657                                                                                                                                                                                             
/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631